DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.	Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/8/2022. Therefore, Applicant’s election without traverse of group I, claims 1-9 in the reply filed on 7/8/2022 is acknowledged.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/25/2020 and 10/16 /2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4 and 9 are rejected under 35 U.S.C. 102(b) as being anticipated by Houser et al. (US 2012/0116433) hereinafter (“Houser”).
With regard to claim 1, Houser discloses a surgical device (10 fig.1) comprising: a handle assembly (60); an elongated portion (70) configured to extend distally from the handle assembly (60) and including an outer wall (72); an end effector (80) configured to operatively engage a distal portion of the elongated portion (70); and a plurality of ventilation holes (366) extending through the outer wall of the elongated portion  (70) and configured to allow fluid to travel therethrough from an interior portion of the elongated portion (70) to ambient air.  
With regard to claim 2, Houser discloses a surgical device (10 fig.1), wherein the plurality of ventilation holes (366) is configured to minimize the amount of fluid entering into the elongated portion (70) therethrough.  
With regard to claim 3, Houser discloses a surgical device (10 fig.1), wherein the plurality of ventilation holes (366) includes between about 100 and about 200 ventilation holes (see figs. 4A & 4B).  
With regard to claim 4, Houser discloses a surgical device (10 fig.1), wherein the plurality of ventilation holes includes about 150 ventilation holes (see figs. 4A&4B).  
With regard to claim 9, Houser discloses a surgical device (10 fig.1), wherein the plurality of ventilation holes (366) is arranged in a grid-like array (see fig.4B).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Houser in view of Buechel et al. (US 4400168) hereinafter (“Buechel”).
With regard to claims 5-8, Houser discloses a surgical device (10 fig.1), but fails to disclose, wherein each ventilation hole of the plurality of ventilation holes includes a diameter of between about 0.002 inches and about 0.004 inches.  
Buechel teaches holes (150) including as in claim 11, that disposed holes are of different sizes suggesting and/or indicating hole of different diameters.
In view of Buechel teachings, it would have been obvious to one having ordinary skill in the art at time of the invention to provide Houser with holes of diameter including between about 0.002 inches and about 0.004 inches and/or 0.003 inches, respectively in order to resterilize transmission assembly prior to using the surgical device again (Par 0064).  
Conclusion
8.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
7/19/2022